 In the Matter Of WESTCHESTER APARTMENTS) INC.andUNITED BUILD-ING SERVICE EMPLOYEES, LOCAL 675Case No. R-1566CERTIFICATION OF REPRESENTATIVESDecember 15, 1939On November 8, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballot was conducted on December 1, 1939, underthe direction and supervision of the Regional Director for the FifthRegion (Baltimore, Maryland).On December 2, 1939, the RegionalDirector, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, issued andduly served upon the parties an Election Report on the ballot.Noobjections to the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Totalnumberof eligible voters------------------------------ 106Total number of ballots cast--------------------------------- 106Total number of votes for United Building Service Employees,Local 675, affiliated with the Congress of Industrial Organ-izations---------------------------------------------------61Total number of votes against the aforementioned union------ 45Total number of blank, void, or challenged ballots-----------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,IT ISHEREBYCERTIFIED that United Building Service Employees,Local 675, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of the elevator opera-tors,doormen, hallmen, bellmen, maids, receiving-room employees,switchboard operators, desk clerks, storeroom employees, garage em-117 N. L. R. B. 433.18 N. L. It. B., No. 49.325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, dining-room employees,gardeners, cleaning men, and play-ground director employed by Westchester Apartments, Inc., Wash-ington, D. C., as their representative for the purposes of collectivebargaining and that, pursuant to Section 9 (a) of the Act, UnitedBuilding Service Employees, Local 675, affiliated with the Congressof Industrial Organizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.